DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          JAMES G. BEEKMAN,
                              Appellant,

                                     v.

                 CIT BANK, NATIONAL ASSOCIATION
                    f/k/a ONEWEST BANK, F.S.B.,
                             Appellee.

                               No. 4D18-2317

                               [July 18, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; James Nutt, Judge; L.T. Case No. 50-2015-CA-013320-
XXXX-MB.

  Lorelei Fiala of the Law Office of Lorelei Fiala, PA, West Palm Beach, for
appellant.

  David S. Ehrlich and Michelle M. Gervais of Blank Rome LLP, Fort
Lauderdale and Tampa, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., GERBER and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.